Citation Nr: 0828627	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a right ankle disability should be reconsidered or reopened 
and, if so, whether the claim should be granted. 

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a right ankle 
disability.

3.  Entitlement to service connection for spinal stenosis, to 
include as secondary to a right ankle disability.

4.  Entitlement to service connection for a pulmonary 
embolism disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (ROs) in 
White River Junction, Vermont.  Jurisdiction was subsequently 
transferred to the RO in Manchester, New Hampshire.


FINDINGS OF FACT

1.  In an unappealed January 1993 rating decision, 
entitlement to service connection for a right ankle 
disability was denied; the evidence associated with the 
claims file subsequent to the January 1993 rating decision 
includes relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim.

2.  A chronic right ankle disability was not present in 
service, was not manifested within one year of the veteran's 
discharge from service, and is not etiologically related to 
his active military service.

3.  No disability of either hip was present in service, 
manifested within one year of the veteran's discharge from 
service, or etiologically related to active military service.

4.  Spinal stenosis was not present in service  and is not 
etiologically related to active military service.

5.  Pulmonary embolism disorder was not present in service 
and is not etiologically related to active military service.


CONCLUSIONS OF LAW

1.  The requirements for reconsidering the veteran's claim of 
entitlement to service connection for a right ankle 
disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(c) (2007).

2.  Right ankle disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the right ankle during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Bilateral hip disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis of either hip during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Spinal stenosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  A chronic pulmonary embolism disorder was not incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reconsideration

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding any 
determination that would be arrived at under 38 C.F.R. § 
3.156(a).  However, the foregoing does not apply if VA could 
not have obtained the records when it previously decided the 
claim because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the service department.    38 C.F.R. § 3.156(c).

Analysis

In a rating decision of January 1993, the RO denied 
entitlement to service connection for a right ankle 
disability based on its determination that no chronic right 
ankle disability was incurred or aggravated in service.  The 
veteran initiated an appeal but never perfected an appeal 
after issuance of a Statement of the Case in April 1993.

The subsequently received evidence includes several service 
medical records not previously associated with the claims 
file.  These records document the veteran's complaints and 
treatment relating to a right ankle contusion he sustained in 
August 1968.  These records are relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, and 
they relate to a claimed in-service injury.  In addition, 
these records could have been obtained by the RO before it 
rendered the January 1993 rating decision.    Accordingly, 
the requirements for reconsidering the claim have been met.

II.  Service Connection Claims

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2005 as to the right ankle disability, 
bilateral hip disability, and spinal stenosis claims, and by 
letter mailed in April 2005 as to the pulmonary embolism 
disorder claim.  Although these letters were mailed after the 
initial adjudication of the claims and the veteran has not 
been provided notice with respect to the disability-rating or 
effective-date element of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for any 
of the claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
is no more than harmless error.  Moreover, following the 
provision of the VCAA notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims in October 2006.  There is 
no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence. The Board acknowledges 
that the veteran was not afforded a VA examination to 
determine the etiology of any claimed disorder and no VA 
medical opinion concerning the etiology of any of the claimed 
disabilities has been obtained.  The Board has determined 
that no such examination or opinion is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such development would result in evidence to 
substantiate any of the claims.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his claimed disorders are related 
to service or, in the case of the claimed bilateral hip 
disability and spinal stenosis, also related to his right 
ankle disability.

Service medical records, to include the report of examination 
for separation, are negative for evidence of any hip 
disability, spinal stenosis, or pulmonary embolism.    

With respect to the veteran's right ankle, service medical 
records show that the veteran was hospitalized on August 27, 
1968, after a fork lift ran over his right foot.  No fracture 
or dislocation was noted on X-ray examination.  He was 
diagnosed with a contusion of the right ankle.  His condition 
improved following rest and PT [physical therapy].  He was 
discharged to full duty on August 31, 1968.  Service medical 
records, to include the report of examination for separation, 
are otherwise negative for evidence of a right ankle 
disability.  

The post-service record contains no medical evidence of any 
of the claimed disabilities until more than 25 years after 
the veteran's discharge from service.  In addition, there is 
no medical evidence suggesting that any of the claimed 
disabilities is related to service.  In essence, the evidence 
of a nexus between the veteran's claimed disabilities and his 
active service is limited to the veteran's own claims.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that service connection is not warranted 
for any of the claimed disabilities on a direct or 
presumptive basis.  The Board need not address whether any of 
the claimed disabilities are related to the veteran's right 
ankle disability in view of the Board's determination that 
service connection is not warranted for the right ankle 
disability.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claims.  


ORDER

The Board having determined that the requirements for 
reconsidering the claim for service connection for a right 
ankle disability have been met, the appeal is granted to this 
extent.  

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for spinal stenosis is 
denied.

Entitlement to service connection for a pulmonary embolism 
disorder is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


